DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on February 20, 2020.  Accordingly, claims 1-15 are currently pending in the application.
	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasilevskiy et al. (NPL: “System for Simultaneous Harman-Based Measurement of All Thermoelectric Properties, from 240 to 720 K, by Use of a Novel Calibration Procedure”).
Claims 14 presents a method according to the system of claim 1.  Therefore, the argument made against claim 1 also applies, mutatis mutandis, to claim 14.
Vasilevskiy et al. teaches a system for simultaneous Harman-based measurement of all thermoelectric properties, from 240 to 720 k, by use of a novel calibration procedure comprising:
With regard to claims 1 and 14, a device (FIG. 1, ZT-scanner) for measuring a plurality of material properties (thermoelectric, TE, properties) comprising a structure (FIG. 1, functional block and computer-controlled data-acquisition unit) and sensors (four wires and two thermocouples) in the structure (Page 1734, right column) configured to sense at least thermal conductivity, electrical conductivity, and Seebeck coefficient for a single sample consecutively while maintaining a vacuum or inert gas environment (Abstract; and FIG. 2).
With regard to claim 2, the sensors (four wires and two thermocouples) are configured to sense at least one of ionic conductivity and/or surface temperatures (Page 1735, left column, first paragraph).
With regard to claim 3, the device (FIG. 1, ZT-scanner) is configured for correlation of property evolution with thermal processing history of the sample (“…circulates through the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vasilevskiy et al.
Vasilevskiy et al. teaches all that is claimed as discussed in the above rejection of claims 1-3 and 14 including measured thermovoltage and Seebeck coefficient of a reference sample is used to determine a calibration coefficient (Page 1737, left column, last paragraph; and page 1738, right column, fourth paragraph), but it does not specifically teach the following feature:
A calibration coefficient linking a thermocouple probe temperature to the intrinsic temperature at a top of the sample.
It is noted that:

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vasilevskiy et al. to utilize a calibration coefficient linking a thermocouple probe temperature to the intrinsic temperature at a top of the sample since such an arrangement is beneficial to test if this calibration method is effective in linking a thermocouple probe temperature to the intrinsic temperature at a top of the sample, by routine experimentation.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilevskiy et al. in view of Kraemer et al. (NPL: “A Simple Differential Steady-State Method To Measure The Thermal Conductivity Of Solid Bulk Materials With High Accuracy”).
Vasilevskiy et al. teaches all that is claimed as discussed in the above rejection of claims 1-3 and 14 including a thermal guard (FIG. 1, aluminum thermal shield) disposed around the sensors (Page 1734, right column, paragraph 5: “the bottom of the sample is placed on top of a copper sample holder and is covered by an aluminum thermal shield, as shown in Fig. 1”), but it does not specifically teach the following features:
Three feedback controlled zones which allows for the reduction and/or elimination of parasitic heat loss channels.
A plurality of metallic heat spreaders.
The heat spreaders are configured to both apply current and to measure voltage and thermocouples for measuring voltage drop across the sample.
The heat spreaders include an upper heat spreader and a lower heat spreader, wherein the sample can be placed between the upper heat spreader and the lower heat spreader.
Kraemer et al. teaches a simple differential steady-state method to measure the thermal conductivity of solid bulk materials with high accuracy comprising:
With regard to claim 4, adding controlled heaters to the thermal shields in order to reduce parasitic heat loss (Page 025108-2, right column, second paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vasilevskiy et al. by adding controlled heaters to the thermal shields as taught by Kraemer et al. since Kraemer et al. teaches that such an arrangement is beneficial to reduce parasitic heat loss and to optimize the number of controlled heaters in the thermal shields, and consequently the number of heated zones, by routine experimentation, in order to test the effectiveness of the device.
With regard to claim 5, Vasilevskiy et al. teaches a plurality of metallic heat spreaders (FIG 1; and page 1734, right column, paragraph 5: “…the common points for electrical current and voltage wires at both extremities of the sample are on the copper contact plates”; and see instant specification, page 16, paragraph 3: “the sample can be placed between a metallic upper heat spreader and a metallic lower heat spreader”).

With regard to claim 7, Vasilevskiy et al. teaches the heat spreaders include an upper heat spreader and a lower heat spreader, wherein the sample can be placed between the upper heat spreader and the lower heat spreader (FIG 1; and page 1734, right column, paragraph 5: “…both extremities of the sample are on the copper contact plates”).  It is well-known to one having ordinary skill in the art that a copper block or plate can function as a heat spreader.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilevskiy et al. in view of Kraemer et al. as applied to claim 7 above, and further in view of Bottger et al. (NPL: “High temperature Seebeck coefficient and resistance measurement system for thermoelectric materials in the thin disk geometry”).
Vasilevskiy et al. in view of Kraemer et al. teaches all that is claimed as discussed in the above rejection of claims 4-7 including thermocouples in thermal communication with the sample (Page 1734, right column, paragraph 5; and page 1735, left column, paragraph 1), but it does not specifically teach the following features:
Axial thermocouples disposed within the heat spreaders.
One or more of the axial thermocouples and/or the heat spreaders can be spring-loaded to ensure contact pressure is maintained with the sample over a wide range of temperatures.
Bottger et al. teaches a high temperature Seebeck coefficient and resistance measurement system for thermoelectric materials in the thin disk geometry comprising:
With regard to claim 8, thermocouples are disposed within the heat spreaders (Abstract; and page 83, 025101-3, FIG.1: G - Heat Spreader (Cu, 5 x 50 x 50 mm)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Vasilevskiy et al. by enclosing the thermocouples inside the copper block heat spreaders as taught by Bottger et al. since Bottger et al. teaches that such an arrangement is beneficial to thermalize the thermocouple with its surroundings.  Additionally, it would have been obvious to one of ordinary skill in the art to experiment with using different types of thermocouples in the device, such as using axial thermocouples, by routine experimentation, in order to find the optimal type of thermocouple and to test the effectiveness of the device.
With regard to claim 9, Bottger et al. teaches one or more of the axial thermocouples and/or the heat spreaders can be spring-loaded to ensure contact pressure is maintained with the sample (Page 83, 025101- 3, FIG. 1: D - supporting spring-loaded frame (steel); and page 83, 025101- 3, left column, last paragraph), but it does not specifically teach that contact pressure is maintained with the sample over a wide range of temperatures.
It is noted that the feature upon which applicants rely (i.e., “over a wide range of temperatures”) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such potential is critical.  “[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Please see MPEP 2144.05 II. OPTIMIZATION OF RANGES: Optimization Within Prior Art Conditions or Through Routine Experimentation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Vasilevskiy et al. to maintain contact pressure with the sample over a wide range of temperatures, by routine experimentation, in order to significantly increase the effectiveness of the device.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Backhaus-Ricoult (US 2010/0147348 A1) teaches titania-half metal composites as high-temperature thermoelectric materials.
Hayashi et al. (US 2017/0179363 A1) teaches a thermoelectric conversion element.
Zhang et al. (CN 107085007 B) teaches a device and method for detecting one-dimensional micro-nano-material thermoelectric performance parameter.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858